Citation Nr: 0621785	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04-18 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The appellant served on active duty from January 1991 to 
March 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, that denied entitlement to service connection 
for tinnitus.  

The appellant submitted a statement with medical evidence in 
February 2004 to support his claim for service connection 
"hearing loss tinnitus".  This appears to be an informal 
claim for service connection for hearing loss and is referred 
to the agency of original jurisdiction for appropriate 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


REMAND

The appellant contends that tinnitus is the result of 
repeated noise exposure while in service.  The condition had 
not manifested immediately after separation because it took 
some years for its development.  He claims that medical 
opinion states that this condition takes some time to develop 
after exposure to repeated noise.  The appellant claims that 
even though he was not treated for tinnitus while on active 
duty, VA doctors have told him that his tinnitus was the 
result of exposure to infantry and artillery fire.

A September 2003 statement from a private medical doctor, Dr. 
G. G., notes that the appellant has tinnitus in both ears and 
that he was exposed to noise during military service.

At VA audiologic and ear examinations in June 2004 the 
appellant complained of having tinnitus during the last 10 to 
12 years, however, he also described onset only about seven 
to eight years earlier.  He claimed frequent exposure to 
military noise during training with active service and denied 
having occupational or recreational noise exposure.  Although 
the RO had requested a medical opinion with a determination 
if tinnitus was caused by in service noise exposure or by 
head trauma on two separate occasions, the examiner only 
provided an opinion regarding the head trauma the appellant 
suffered during his service. 

The appellant provided lay evidence of exposure to loud 
noises while performing reserve service.  However, there is 
no medical evaluation of a nexus between the appellant's 
claimed in-service noise exposure and tinnitus.  VA's duty to 
assist a claimant includes obtaining a medical opinion when 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4) 
(2005).  

Evidence of record shows that the appellant had served in the 
Army Reserve National Guard (ARNG) as a military policeman.  
In the 1970s he reported his usual occupation as a heavy 
vehicle driver and in 1982 he worked in government security.  

Accordingly, the case is REMANDED for the following action:

1.  Request a medical opinion from Dr. 
Rafael Castrillo, the VA examiner who 
performed the ear disease examination in 
June 2004.  Provide the examiner with the 
entire claims file.  Request the examiner 
discuss whether the appellant's tinnitus 
is traumatic in origin and provide an 
opinion on the connection between any in-
service noise exposure and the appellant's 
tinnitus.  The determination as to whether 
an additional examination is necessary is 
left to Dr. Castrillo.  If Dr. Castrillo 
is no longer available, please forward 
this request for a supplemental opinion to 
a different doctor specializing in ear 
diseases.

2.  Readjudicate the claims for service 
connection for tinnitus.  If the decision 
remains adverse to the appellant, provide 
the appellant and his representative a 
supplemental statement of the case and the 
appropriate opportunity to respond 
thereto.  Thereafter, return the case to 
the Board as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

